Citation Nr: 0903480	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-03 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A low back disorder, variously diagnosed as possible 
degenerative joint disease (DJD), lumbago, and discogenic low 
back pain, was not incurred during the veteran's active 
military service nor did it manifest in the year following 
separation from said service; the medical evidence of record 
is against a finding that any current low back disorder is 
related to service.

3.  The record does not contain credible supporting evidence 
to verify the occurrence of the veteran's reported in-service 
stressors, to include the claim of sexual harassment.

4.  Bipolar disorder was not shown during service or for 
years thereafter, and there is no competent medical evidence 
linking any currently diagnosed psychiatric condition to the 
veteran's period of service.  

5.  PTSD was not shown during service or for years 
thereafter, and there is no competent medical evidence 
linking any currently diagnosed condition to any verified 
aspect of the veteran's period of service.  

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a low back disorder have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  The criteria for entitlement to service connection for 
Bipolar Disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

3.  The criteria for entitlement to service connection for 
PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims for service connection in correspondence 
sent to the veteran in May 2004 and September 2005.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, to include the claim for PTSD based on personal 
assault, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  While 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision, the matter is moot as the claims are being denied 
for the reasons set forth below.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
veteran's service treatment records, post-service VA 
treatment records, and a report of VA examination.  The 
veteran has not identified any other evidence which has not 
been obtained.

In May 2004 and September 2005, the veteran was asked to 
complete PTSD questionnaires for claims based on both combat 
and personal assault stressors.  The veteran failed to 
respond.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist is by no 
means a one-way street, and a veteran's obligation to provide 
certain facts, in this case by submission of a stressor 
statement in order to attempt verification, is not an 
impossible or onerous task.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  By failing to provide enough 
information to verify his reported inservice stressors or to 
identify and locate any existing records, the veteran did not 
cooperate fully with VA's reasonable efforts to develop the 
claims, including efforts to obtain relevant records from a 
Federal agency or department custodians.  The information 
provided is insufficient to conduct any additional search of 
the corroborative records in order to confirm the veteran's 
asserted stressors.  Thus, the duty to assist has been 
satisfied and any further efforts to obtain these records 
would be futile.  38 C.F.R. § 3.159(c)(2).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis and/or 
arthritis becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Low Back

The veteran contends that he has a low back condition as a 
result of military service.  He has set forth no specific 
incident as to service incurrence.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

First, service treatment records are wholly devoid of 
treatment, complaints, or diagnoses of a low back condition.  
The veteran's spine was evaluated as normal on the 1969 
examination prior to entrance, and the veteran made no 
mention of back problems or a history of back injury on the 
associated report of medical history.  No complaints or 
findings related to back problems were shown during service.  
The report of the veteran's January 1972 separation medical 
examination was negative for any complaints or findings 
indicative of a back condition.  

Post-service, it appears that the earliest medical record on 
file showing mild, diffusely increased uptake in the lower 
lumbar spine, focal at L4, with a pattern suggestive of DJD 
upon bone scan, is dated in August 2004 and thus, outside the 
one year presumptive period for arthritis.  38 C.F.R. 
§§ 3.307, 3.309.  VA outpatient records dated in September 
2003 reveal the veteran reported a car accident with back 
injuries at age 16, prior to his enlistment in service.  
There is no evidence of record to support a finding that the 
veteran had a chronic back problem that existed prior to 
service.  With no back problems shown at entrance into 
service in 1969, throughout the veteran's period of service, 
at separation in 1972, or during the period from separation 
until 2004, there is no basis to find (or even consider) that 
service could have aggravated a pre-existing back problem. 

A December 2003 notation contains complaints of low back pain 
of a thirty-year duration.  Entries between 2003 and 2005 
simply show treatment for lumbago and discogenic low back 
pain.  No nexus opinions were provided.

Looking at documented diagnoses in the claims file, there is 
a 32-year evidentiary gap in this case between the veteran's 
active service and the earliest objective medical evidence of 
possible DJD of the lumbar spine in 2004.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board must consider all 
the evidence including the availability of medical records, 
the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any 
other relevant facts in considering a claim for service 
connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that a low back disorder was the result of 
military service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of a low back condition, between the period of 
active military service ending in 1972 and the first 
objective indication of possible DJD in 2004, is itself 
evidence which tends to show that the veteran's current low 
back condition did not have its onset in service or for many 
years thereafter.

As the veteran's low back disorder was not shown during 
service or for years thereafter, service connection can only 
be granted if there is some medical evidence linking the 
current condition to service.  Here, there is no such medical 
evidence.  

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the veteran by providing a medical examination 
or obtaining a medical opinion based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because requirements in subsections (B) or (C) are not met 
with regard to the claim for service connection for a low 
back disorder, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

While the veteran contends that a low back disorder has been 
present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence of record does 
not show a low back condition during service or for years 
thereafter, nor does it show that the veteran's current low 
back problems are related to service; the evidence is not in 
relative equipoise.  Accordingly, as the preponderance of the 
evidence is against the claim for entitlement to service 
connection for a low back disorder, the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

Bipolar Disorder and PTSD

The veteran contends that he is entitled to service 
connection for Bipolar Disorder and PTSD.  Specifically, he 
asserts that he was the victim of sexual harassment by a 
superior during his active duty service.  He also reported 
the following stressors: the expiration of a six-year old 
girl after he worked on her as a medic while she was in 
cardiac arrest, and viewing the autopsy of someone he knew 
personally.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians, pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claims and they must be denied.

The fact that the veteran has been diagnosed with Bipolar 
Disorder and PTSD is not in dispute.  What remains to be 
determined is whether a diagnosed psychiatric disorder, to 
include Bipolar Disorder and/or PTSD, is related to service 
or to a verified incident that occurred during service.  

Addressing first the matter of entitlement to service 
connection for a psychiatric disorder other than PTSD, it is 
noteworthy that service medical records are negative for 
treatment or diagnosis of a psychiatric disorder, to include 
Bipolar Disorder.  The veteran was discharged from service in 
1972 and the first record of psychiatric treatment is dated 
in 2004, some 32 years after his discharge.  This is well 
outside the one-year presumptive period for psychoses.  
38 C.F.R. §§ 3.307, 3.309.  This lengthy period without 
treatment constitutes negative evidence against the claim 
because it tends to disprove that Bipolar Disorder was the 
result of military service which in turn resulted in a 
chronic disability or persistent symptoms thereafter.  It 
weighs heavily against the claim.  See Forshey, supra; see 
also Maxson, supra. 

The medical evidence of record does not indicate that the 
veteran's Bipolar Disorder either had it's onset during 
service or was aggravated by service.  With no treatment 
during service or in the decades thereafter, and no medical 
evidence linking the currently diagnosed Bipolar Disorder to 
service, the claim for service connection for Bipolar 
Disorder must be denied.    

Next, turning to the claim for entitlement to service 
connection for PTSD, it does not appear that there is any 
evidence available that can serve to verify the reported 
inservice stressor events.  Absent a verified stressor event, 
there can be no valid diagnosis of PTSD.  

At the outset, the Board finds that the claim with regard to 
sexual harassment by the veteran's sergeant, i.e. waking up 
after drinking to find his sergeant taking off his clothes, 
is not supported by any corroborating evidence as previously 
discussed. The veteran was notified to submit this 
information in September 2005 and has failed to do so.  There 
is simply no evidence of record that can support verification 
of this incident.  38 C.F.R. § 3.304(f)(3).  

The Board would note that upon VA examination in August 2004, 
the veteran did not meet the criteria for PTSD.  The 
diagnosis has since been rendered by VA treatment providers.  
While VA outpatient treatment providers have related a 
diagnosis of PTSD to the death of the six-year old girl, the 
autopsy, and the claimed sexual harassment, the Board has 
accorded reduced probative weight to the opinions since there 
is no evidence verifying the occurrence of the reported 
stressors, to include the personal assault.  Here, the record 
does not include any lay statements from fellow service 
members or others that might have had contemporaneous 
knowledge of the alleged in-service personal assault nor does 
it contain any other corroborative evidence regarding the 
non-combat stressors that the veteran has now reported.  
(Emphasis added.)  

As noted previously, the veteran failed to submit the 
requested stressor statements.  The service personnel file 
does not contain any evidence of sudden request for change in 
military occupational specialty or duty assignment, increased 
use of leave without an immediate reason, or changes in 
performance evaluations.  

The only evidence in the record regarding the occurrence of a 
personal assault or the non-combat stressors comes from the 
veteran's own statements.  The claims file contains nothing 
to verify the occurrence of these events other than the 
veteran's descriptions.  While the diagnosis PTSD was related 
to the reported stressors, the Board is not required to 
accept doctor's opinions that are based only upon the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995); see also Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Finally, the Board acknowledges that the veteran is competent 
to give testimony about what he experienced; for example, he 
is competent to report his in-service experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The Board can not give great weight and credibility 
to the veteran's account of the personal assault in light of 
the lack of any corroborating evidence of record.  

Based upon the evidence that has been submitted in this case, 
none of which has been found to establish that a personal 
assault occurred or confirmed the other asserted non-combat 
stressors, the Board finds that the evidence is not in 
relative equipoise; thus, the veteran may not be afforded the 
benefit of the doubt and his claim for PTSD must also be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.   There is no basis for 
establishing service connection for Bipolar Disorder or PTSD.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for bipolar disorder is 
denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


